Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the Election/Amendment filed on 4/04/22.
Applicant’s election without traverse of Group I (claims 1-8 and 9-18) in the reply filed on 4/04/22 is acknowledged. Non elected claims 19-25 have been withdrawn.
Therefore, claims 1-18 are now pending in this application.

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 12/11/20 and 4/05/22 by the applicant have been received and fully considered.
 	(Note: the reference (1) of US Application Publications on 4/05/22 is incorrect. It should be corrected as 20200302996)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the memory” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 2-8 are rejected because of their dependency of the rejected claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 9, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garbin et al. (US 2018/0144240 A1).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 1, Garbin, all relevant text and figures, disclose a circuit comprising: a memory array, the memory a comprises a plurality of bit lines (Fig. 10: BL); a plurality of word lines (Fig. 10: word line that connects X0, /X0. See Fig. 3 for equivalent word line connection through access transistors 107, 108. See para [0050], para [0079], para [0085] for circuit description); a plurality of select lines (Fig. 10: S1) or (Fig. 10: S2), the plurality of bit lines and the plurality of select lines intersect the plurality of word lines; and a plurality of memory cells each comprising a first transistor (Fig. 10: X0. See also Fig. 3 for equivalent access transistor. See para [0079]: transistor) coupled between the first select line (Fig. 10: S1) and the first access node (Fig. 10: AC1), a second transistor (Fig.10: /X0. See also Fig. 3 and para [0079]: transistor) coupled between the second select line (Fig. 10: S2) and the second access node (Fig. 10: AC2), a first memory element (a first resistive memory device (Fig. 10: W0) coupled between a first access node (Fig. 3: AC1) and the bit line (Fig. 3: BL)), and a second memory element (a second resistive memory device (Fig. 10: /W0) coupled between a second access node (Fig. 10: AC2) and the bit line (Fig. 10: BL)), the first and second memory elements are connected to the plurality of word lines by way of the first and second transistors, the first and second memory elements are connected to the plurality of bit lines and the plurality of select lines. 
Regarding independent claim 9, see the rejection above of claim 1.

Claim(s) 1 and 9, as best understood, is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Nozieres et al. (US 2008/0084724 A1).
Regarding independent claim 1, Nozieres, all relevant text and figures, disclose a circuit comprising: a memory array, the memory cell (Fig. 10B: system employed with MRAM as suggested in para [0046], line 2) comprises a plurality of bit lines ((Fig. 10B: BL1) and a second bit line (Fig. 10B: BL2)),a plurality of word lines (e.g. Fig. 10B: 400_0A); a plurality of select lines (Fig. 10: S1) or (Fig. 10: S2), the plurality of bit lines and the plurality of select lines intersect the plurality of word lines; and a plurality of memory cells each comprising a first transistor (a first switching device (Fig. 10B: 250a) coupled between the first select line (Fig. 10B: G1) and the first access node (Fig. 10B: AC10)), a second transistor (a second switching device (Fig. 10B: 250b) coupled between the second select line (Fig. 10B: G2) and the second access node (Fig. 10B: AC20)), a first memory element (a first resistive memory device (Fig. 10B: 220A1) coupled between a first access node (Fig. 10B: AC1) and the first bit line (Fig. 10: BL1)), and a second memory element (a second resistive memory device (Fig. 10B: 220B1) coupled between a second access node (Fig. 10B: AC20) and the second bit line (Fig. 10B: BL2)), the first and second memory elements are connected to the plurality of word lines by way of the first and second transistors, the first and second memory elements are connected to the plurality of bit lines and the plurality of select lines.
Regarding independent claim 9, see the rejection above of claim 1.

Allowable Subject Matter
Claims 2-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 10-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN N NGUYEN whose telephone number is (571)272-1879.  The examiner can normally be reached on Monday- Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HIEN N. NGUYEN
Primary Examiner
Art Unit 2824



/HN/
July 02, 2022

/HIEN N NGUYEN/Primary Examiner, Art Unit 2824